EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Song (#59070) on 08 September 2022.
The application has been amended as follows:

IN THE CLAIMS
1. (Currently Amended) A light emitting diode (LED) driving circuit, which drives an LED disposed in a pixel, comprising:
a first path circuit comprising a first transistor and a second transistor which are disposed in series between a driving high voltage and a driving low voltage and a first node formed between the first transistor and the second transistor; and
a second path circuit comprising a third transistor which is disposed in series with the LED between the driving high voltage and the driving low voltage, a gate of the third transistor being electrically connected to the first node,
wherein a ramp voltage, which increases or decreases with a[[the]] lapse of time, is supplied to a gate of the second transistor and a start voltage of the ramp voltage is determined depending on a gray scale value of the pixel.
	6. (Currently Amended) A display panel, in which a plurality of pixels are disposed, each pixel comprising:
a first path circuit comprising a first transistor which controls a supply of a driving high voltage to a first node and a second transistor which controls a supply of a driving low voltage to the first node; and
a second path circuit comprising a third transistor which controls a supply of the driving high voltage to an anode of an LED and a fourth transistor which controls a supply of the driving low voltage to a cathode of the LED, a gate of the third transistor being connected to the first node,
wherein, when the driving high voltage is formed in the first node, the third transistor is turned on and, when the driving low voltage is supplied to the cathode of the LED in a state in which the third transistor is turned on, the LED emits light, and
wherein a ramp voltage which increases or decreases with a[[the]] lapse of time is supplied to a gate of the second transistor and a start voltage of the ramp voltage is determined depending on a gray scale value of the pixel.
	7. (Currently Amended) The display panel of claim 6, wherein the pixel further comprises a connection control transistor having one side connected to the second transistor and the fourth transistor and an[[the]] other side connected to the driving low voltage and configured to control connection of the first path circuit and the second path circuit to the driving low voltage.
	12. (Currently Amended) The display panel of claim 6, wherein the pixel further comprises:
a connection control transistor having one side connected to the second transistor and the fourth transistor and an[[the]] other side connected to the driving low voltage;
a fifth transistor configured to control connection of the gate and a drain of the second transistor;
a sixth transistor configured to control connection of a gate and a drain of the fourth transistor;
a first capacitor disposed between the gate of the second transistor and a data line;
a scan transistor configured to control connection of the first capacitor and the data line; and
a second capacitor having one side connected to the gate of the fourth transistor and an[[the]] other side through which a reference voltage is inputted.
	18. (Currently Amended) A pixel driving device,
with respect to which a pixel comprises a first path circuit comprising a first transistor and a second transistor disposed in series between a driving high voltage and a driving low voltage, a first node formed between the first transistor and the second transistor, and a first capacitor disposed between a gate of the second transistor and a data line, and a second path circuit comprising a third transistor and an LED disposed in series between the driving high voltage and the driving low voltage, a gate of the third transistor being electrically connected to the first node,
to supply to the data line a data voltage,
regarding which a ramp voltage, increasing or decreasing with a[[the]] lapse of time, is formed in the gate of the second transistor and a start voltage of the ramp voltage is determined depending on a gray scale value of the pixel.

COMMENT
Drawings
The drawings are objected to because the unlabeled rectangular boxes, which are used in lieu of detailed illustration, shown in the drawings should be provided with descriptive text labels (numbers alone are insufficient). See MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1; MPEP 608.02(d); 37 CFR 1.83(a). Please provide descriptive text labels in Fig. 1 for rectangular boxes 120, 130, and 140, and in Fig. 2 for rectangular boxes 230 and 240.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
US 10714008 B1 (“Lu”) teaches a light emitting diode (LED) driving circuit, which drives an LED disposed in a pixel, comprising: a first path circuit comprising a first transistor and a second transistor which are disposed in series between a driving high voltage and a driving low voltage and a first node formed between the first transistor and the second transistor; and a second path circuit comprising a third transistor which is disposed in series with the LED between the driving high voltage and the driving low voltage, a gate of the third transistor being electrically connected to the first node. See Lu Fig. 1. Lu does not teach wherein a ramp voltage, which increases or decreases with the lapse of time, is supplied to a gate of the second transistor and a start voltage of the ramp voltage is determined depending on a gray scale value of the pixel. Although there is prior art that does teach applying a ramp voltage as the data voltage, the gate of the “second transistor” in the claim maps either to the T2 transistor or the T4 transistor taught by Lu. These have gate terminals connected to a scan signal or an emission control signal. Therefore it would not have been obvious to modify the teaching of Lu to add the feature wherein a ramp voltage, which increases or decreases with the lapse of time, is supplied to a gate of the second transistor and a start voltage of the ramp voltage is determined depending on a gray scale value of the pixel.
In the term “sixth transistor” in claim 9, the modifier “sixth” is interpreted to merely be a label to distinguish from other transistors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692